The judgments under review will be affirmed for the reasons given in the opinion of Mr. Justice Bodine in the Supreme Court,ubi supra.
We note that the language of the resolution of the board of freeholders is slightly misquoted. Instead of the word *Page 209 
"lots for said new development," the resolution should read "lands for said new road." The difference is unimportant, but the correction is made in the interest of verbal accuracy.
No. 156 —
For affirmance — THE CHIEF JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, DALY, VAN BUSKIRK, KAYS, DEAR, WELLS, JJ. 10.
For reversal — None.
No. 157 —
For affirmance — THE CHIEF JUSTICE, TRENCHARD, LLOYD, CASE, DALY, VAN BUSKIRK, KAYS, DEAR, WELLS, JJ. 9.
For reversal — None. *Page 210 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 211